Mr. Presiding Justice Baume delivered the opinion of the court. Appellant prosecutes this appeal to reverse a decree against him in favor of appellee for $309.10, including $35 taxed for appellee’s solicitor’s fee, in a proceeding to enforce a mechanic’s lien. The contract for labor and material upon which the lien is predicated is in writing, but it is insisted on behalf of appellant that the parties entered into a prior verbal agreement with the understanding that it should be subsequently reduced to writing, whereby appellee contracted to excavate a cellar and construct a stairway, and that those items were omitted in the written'contract by mistake. It is insisted on behalf of appellee that the cellar was excavated and the stairway was constructed in pursuance of a verbal agreement as for extras made subsequent to the signing of the written contract. It is elementary that a contract reduced to writing and signed by the parties is presumed to contain all the terms of the agreement between the parties relating to the subject-matter of the contract, and the burden is upon the party asserting to the contrary, to show that the written contract, by reason’ of fraud or mistake, does not embody all the terms of the agreement. The evidence bearing upon this question in the case at bar is conflicting and might well sustain a finding for' either party. We are not persuaded that upon that issue the finding of the master sustained by the chancellor is so palpably erroneous as to justify us in setting it aside. Upon the filing of the bill by. appellee, appellant made a tender of $150, thereby conceding the right of appellee to a mechanic’s lien for at least that amount. The decree as a whole is supported by the evidence and will be affirmed. Affirmed.